Exhibit 10.22

AVANIR PHARMACEUTICALS, INC.

DIRECTOR AND OFFICER

INDEMNIFICATION AGREEMENT

This Indemnification Agreement (“Agreement”) is made effective as of <Date> by
and between Avanir Pharmaceuticals, Inc., a Delaware corporation (the
“Company”), and <Name> (“Indemnitee”).

RECITALS

WHEREAS, the Company, which is organized under the General Corporation Law of
the State of Delaware (“DGCL”), wishes to enter into this Agreement to set forth
certain rights and obligations of the Indemnitee and the Company with respect to
the Indemnitee’s service as a director or officer of the Company;

WHEREAS, it is essential to the Company that it be able to retain and attract as
directors and officers the most capable persons available;

WHEREAS, increased corporate litigation has subjected directors and officers to
litigation risks and expenses, and the limitations on the availability of
directors and officers liability insurance have made it increasingly difficult
for the Company to attract and retain such persons;

WHEREAS, the Company’s Certificate of Incorporation and Bylaws (the “Charter”
and “Bylaws,” respectively) require it to indemnify its directors and officers
to the fullest extent permitted by law and permit it to make other
indemnification arrangements and agreements;

WHEREAS, the Company desires to provide Indemnitee with specific contractual
assurance of Indemnitee’s rights to full indemnification against risks and
expenses, regardless, among other things, of any amendment to or revocation of
the Charter or Bylaws or any change in the ownership of the Company or the
composition of its Board of Directors (the “Board”);

WHEREAS, the Company intends that this Agreement provide Indemnitee with greater
protection than that which is provided by the Company’s Charter and Bylaws; and

WHEREAS, Indemnitee is relying upon the rights afforded under this Agreement in
continuing as a director or officer of the Company, as applicable, and this
Agreement shall serve as a supplement to and in furtherance of the
indemnification provided in the Charter and Bylaws and any resolutions adopted
pursuant thereto, and shall not be deemed a substitute therefor, nor to diminish
or abrogate any rights of Indemnitee thereunder.

NOW, THEREFORE, in consideration of the premises and the covenants contained
herein, the Company and Indemnitee do hereby covenant and agree as follows:



--------------------------------------------------------------------------------

Section 1. Services to the Company. Indemnitee agrees to serve as a director or
officer of the Company, as applicable. Indemnitee may at any time and for any
reason resign from such position (subject to any other contractual obligation or
any obligation imposed by law), and the Company may at any time and for any
reason terminate Indemnitee (subject to any other contractual obligation or any
obligation imposed by law), in which event the Company shall have no obligation
under this Agreement to continue Indemnitee in such position. This Agreement
shall not be deemed an employment contract between the Company (or any of its
subsidiaries or any Enterprise) and Indemnitee. The foregoing notwithstanding,
this Agreement shall continue in force after Indemnitee has ceased to serve as a
director or officer of the Company, as provided for in Section 19 of this
Agreement.

Section 2. Definitions.

As used in this Agreement:

(a) “Corporate Status” describes the status of a person as a current or former
director, officer, employee, agent or trustee of the Company or of any other
Enterprise which such person is or was serving at the request of the Company.

(b) “Enforcement Expenses” shall include all reasonable attorneys’ fees,
retainers, court costs, transcript costs, fees of experts, witness fees, travel
expenses, duplicating costs, printing and binding costs, telephone charges,
postage, delivery service fees, and all other disbursements or expenses of the
types customarily incurred in connection with an action to enforce
indemnification or advancement rights, or an appeal from such action, including
without limitation the premium, security for, and other costs relating to any
cost bond, supersedes bond, or other appeal bond or its equivalent.

(c) “Enterprise” shall mean any corporation (other than the Company),
partnership, joint venture, trust, employee benefit plan or other legal entity
of which Indemnitee is or was serving at the request of the Company as a
director, officer, employee, agent or trustee.

(d) “Expenses” shall include all reasonable attorneys’ fees, retainers, court
costs, transcript costs, fees of experts, witness fees, travel expenses,
duplicating costs, printing and binding costs, telephone charges, postage,
delivery service fees, and all other disbursements or expenses of the types
customarily incurred in connection with prosecuting, defending, preparing to
prosecute or defend, investigating, being or preparing to be a witness in, or
otherwise participating in, a Proceeding or an appeal resulting from a
Proceeding, including without limitation the premium, security for, and other
costs relating to any cost bond, supersedes bond, or other appeal bond or its
equivalent. Expenses, however, shall not include amounts paid in settlement by
or on behalf of Indemnitee or the amount of judgments or fines against
Indemnitee.

(e) “Independent Counsel” means a law firm, or a partner (or, if applicable,
member) of such a law firm, that is experienced in matters of Delaware



--------------------------------------------------------------------------------

corporation law and neither presently is, nor in the past five years has been,
retained to represent: (i) the Company, any Enterprise or Indemnitee in any
matter material to any such party (other than with respect to matters concerning
Indemnitee under this Agreement, or of other indemnitees under similar
indemnification agreements), or (ii) any other party to the Proceeding giving
rise to a claim for indemnification hereunder. Notwithstanding the foregoing,
the term “Independent Counsel” shall not include any person who, under the
applicable standards of professional conduct then prevailing, would have a
conflict of interest in representing either the Company or Indemnitee in an
action to determine Indemnitee’s rights under this Agreement.

(f) The term “Proceeding” shall include any threatened, pending or completed
action, suit, arbitration, alternate dispute resolution mechanism,
investigation, inquiry, legislative or administrative hearing or any other
actual, threatened or completed proceeding, whether brought in the right of the
Company or otherwise and whether of a civil, criminal, administrative or
investigative nature, in which Indemnitee was, is or will be involved as a party
or otherwise by reason of the fact that Indemnitee is or was a director or
officer of the Company or is or was serving at the request of the Company as a
director, officer, employee, agent or trustee of any Enterprise or by reason of
any action taken by Indemnitee or of any action taken on Indemnitee’s part while
acting as director or officer of the Company or while serving at the request of
the Company as a director, officer, employee, agent or trustee of any
Enterprise, in each case whether or not serving in such capacity at the time any
liability or expense is incurred for which indemnification, reimbursement or
advancement of expenses can be provided under this Agreement; provided, however,
that the term “Proceeding” shall not include any action, suit or arbitration, or
part thereof, initiated by Indemnitee to enforce Indemnitee’s rights under this
Agreement as provided for in Section 15(e) of this Agreement.

Section 3. Indemnity in Third-Party Proceedings. The Company shall indemnify
Indemnitee in accordance with the provisions of this Section 3 if Indemnitee is,
or is threatened to be made, a party to or a participant in any Proceeding,
other than a Proceeding by or in the right of the Company to procure a judgment
in its favor. Pursuant to this Section 3, Indemnitee shall be indemnified
against all Expenses, judgments, fines and amounts paid in settlement actually
and reasonably incurred by Indemnitee or on his or her behalf in connection with
such Proceeding or any claim, issue or matter therein, if Indemnitee has met the
applicable standard of conduct for indemnification set forth in the DGCL.

Section 4. Indemnity in Proceedings by or in the Right of the Company. The
Company shall indemnify Indemnitee in accordance with the provisions of this
Section 4 if Indemnitee is, or is threatened to be made, a party to or a
participant in any Proceeding by or in the right of the Company to procure a
judgment in its favor. Pursuant to this Section 4, Indemnitee shall be
indemnified against all Expenses actually and reasonably incurred by or on
behalf of Indemnitee in connection with such Proceeding or any claim, issue or
matter therein, if Indemnitee has met the applicable standard of conduct for
indemnification set forth in the DGCL. No indemnification for Expenses shall be
made under this Section 4 in respect of any claim, issue or matter as to which
Indemnitee shall



--------------------------------------------------------------------------------

have been finally adjudged by a court to be liable to the Company, unless and
only to the extent that the Delaware Court of Chancery (the “Delaware Court”) or
any court in which the Proceeding was brought shall determine upon application
that, despite the adjudication of liability but in view of all the circumstances
of the case, Indemnitee is fairly and reasonably entitled to indemnification for
such expenses as the Delaware Court or such other court shall deem proper.

Section 5. Indemnification for Expenses of a Party Who is Wholly or Partly
Successful. Notwithstanding any other provisions of this Agreement and except as
provided in Section 9, to the extent that Indemnitee is a party to or a
participant in and is successful, on the merits or otherwise, in any Proceeding
or in defense of any claim, issue or matter therein, the Company shall indemnify
Indemnitee against all Expenses actually and reasonably incurred by Indemnitee
in connection therewith, and no Standard of Conduct Determination (as defined in
Section 13(a)) shall be required. If Indemnitee is not wholly successful in such
Proceeding but is successful, on the merits or otherwise, as to one or more but
less than all claims, issues or matters in such Proceeding, the Company shall
indemnify Indemnitee against all Expenses actually and reasonably incurred by or
on Indemnitee’s behalf in connection with each successfully resolved claim,
issue or matter, and no Standard of Conduct Determination (as defined in
Section 13(a)) shall be required as to those successfully resolved claims,
issues or matters. For purposes of this Section and without limitation, the
termination of any claim, issue or matter in such a Proceeding by dismissal,
with or without prejudice, shall be deemed to be a successful result as to such
claim, issue or matter.

Section 6. Indemnification For Expenses as a Witness. Notwithstanding any other
provision of this Agreement, to the extent that Indemnitee is, by reason of his
or her Corporate Status, a witness in any Proceeding to which Indemnitee is not
a party and is not threatened to be made a party or otherwise incurs legal
expenses as a result of or related to the Indemnitee’s service as a director or
officer of the Company, in any threatened, pending, or completed Proceeding to
which the Indemnitee neither is, nor is threatened to be made, a party,
Indemnitee shall be indemnified against all Expenses actually and reasonably
incurred by or on behalf of Indemnitee in connection therewith.

Section 7. Partial Indemnity. If Indemnitee is entitled under any provision of
this Agreement to indemnification by the Company for some or a portion of any
Expenses, judgments, fines and amounts paid in settlement actually and
reasonably incurred by Indemnitee or on his or her behalf in connection with a
Proceeding or any claim, issue or matter therein, but not for all of the total
amount thereof, the Company shall nevertheless indemnify Indemnitee for the
portion thereof to which Indemnitee is entitled.

Section 8. Indemnification – Fullest Extent of Delaware Law.

(a) Except as provided in Section 9, notwithstanding any limitations set forth
herein, the Company shall indemnify Indemnitee to the fullest extent permitted
by law if Indemnitee is a party to or is threatened to be made a party to any
Proceeding (including a Proceeding by or in the right of the Company to procure
a judgment in its favor) against all Expenses, judgments, fines and amounts paid
in settlement actually and reasonably incurred by Indemnitee in connection with
the Proceeding.



--------------------------------------------------------------------------------

(b) For purposes of Section 8(a), the meaning of the phrase “to the fullest
extent permitted by law” shall include, but not be limited to:

(i) to the fullest extent permitted by the provision of the DGCL that authorizes
or contemplates additional indemnification by agreement, or the corresponding
provision of any amendment to or replacement of the DGCL or such provision
thereof; and

(ii) to the fullest extent authorized or permitted by any amendments to or
replacements of the DGCL adopted after the date of this Agreement that increase
the extent to which a corporation may indemnify its directors and officers.

Section 9. Exclusions to Indemnification. Notwithstanding any provision in this
Agreement to the contrary, the Company shall not be obligated under this
Agreement:

(a) to make any indemnity for amounts otherwise indemnifiable hereunder (or for
which advancement is provided hereunder) if and to the extent that Indemnitee
has otherwise actually received such amounts under any insurance policy,
contract, agreement or otherwise;

(b) to make any indemnity for an accounting of profits made from the purchase
and sale (or sale and purchase) by Indemnitee of securities of the Company
within the meaning of Section 16(b) of the Securities Exchange Act of 1934, as
amended, or similar provisions of state statutory law or common law;

(c) to make any indemnity or advancement in connection with any Proceeding
initiated by Indemnitee against the Company or any director or officer of the
Company unless (i) the Company has joined in or the Board has consented to the
initiation of such Proceeding, or (ii) the Proceeding is one to enforce any of
the indemnification rights under this Agreement; or

(d) to make any indemnity or advancement that is prohibited by applicable law.

Section 10. Advancement of Expenses.

(a) Subject to the limitations set forth below in Section 10(b), the Company
shall advance, to the extent not prohibited by law, the Expenses incurred by
Indemnitee in connection with any Proceeding, and such advancement shall be made
within twenty (20) days after the receipt by the Company of a statement or
statements requesting such advances (which shall include invoices received by
Indemnitee in connection with such Expenses but, in the case of invoices in
connection with legal services, any references to legal work performed or to
expenditures made that would cause Indemnitee to waive any privilege accorded by
applicable law shall not be included



--------------------------------------------------------------------------------

with the invoice) from time to time, whether prior to or after final disposition
of any Proceeding. The right to advancement described in this Section 10 is
vested. Advances shall be unsecured and interest free. Advances shall be made
without regard to Indemnitee’s ability to repay the expenses and without regard
to Indemnitee’s ultimate entitlement to indemnification under the other
provisions of this Agreement. Indemnitee shall qualify for advances upon the
execution and delivery to the Company of this Agreement which shall constitute
an undertaking providing that Indemnitee undertakes to the fullest extent
required by law to repay the advance if and to the extent that it is ultimately
determined by a court of competent jurisdiction in a final judgment, not subject
to appeal, that Indemnitee is not entitled to be indemnified by the Company. The
right to advances under this paragraph shall in all events continue until final
disposition of any Proceeding, including any appeal therein. Nothing in this
Section 10 shall limit Indemnitee’s right to advancement pursuant to
Section 15(e) of this Agreement.

(b) Notwithstanding anything herein to the contrary, but subject to the
limitations set forth in Section 10(c), if the Indemnitee shall make a request
for the advancement of Expenses pursuant to Section 10(a), then the Board shall
thereafter have the right to seek a Standard of Conduct Determination pursuant
to Section 13. In the event that the Standard of Conduct Determination is
adverse to the Indemnitee, then the Company shall thereafter have no obligation
to advance Expenses pursuant to Section 10(a), unless otherwise required by
applicable law or ordered by a court of competent jurisdiction.

(c) Upon the consummation of a Change in Control (defined below), the Board
shall thereafter have no right under Section 10(b) to seek a Standard of Conduct
Determination with respect to the Indemnitee. For purposes of this
Section 10(c), “Change in Control” shall mean: (i) an acquisition of any voting
securities of the Company (the “Voting Securities”) by any “person” (as the term
“person” is used for purposes of Section 13(d) or Section 14(d) of the
Securities Exchange Act of 1934, as amended (the “1934 Act”), immediately after
which such person has “beneficial ownership” (within the meaning of Rule 13d-3
promulgated under the 1934 Act) (“Beneficial Ownership”) of 50% or more of the
combined voting power of the Company’s then outstanding Voting Securities
without the approval of the Board; (ii) a merger or consolidation in which the
Company’s stockholders immediately prior to such transaction hold, immediately
after the consummation of the merger or consolidation, less than 50% of the
combined voting power of the Company or its successor; (iii) the sale of all or
substantially all of the Company’s assets; or (iv) the election of directors to
the Board who, following their election, represent a majority of the Board and
whose nomination was not made or recommended by a resolution adopted by the
Board prior to their election.

Section 11. Procedure for Notification. To obtain indemnification under this
Agreement, Indemnitee shall submit to the Company a written request therefor. If
Indemnitee so chooses pursuant to Section 13 of this Agreement, such written
request shall also include a request for Indemnitee to have the right to
indemnification determined by Independent Counsel. The failure by Indemnitee to
request



--------------------------------------------------------------------------------

indemnification within 120 days of the entry of a final disposition of any
Proceeding, including any appeal therein, shall negate the Company’s
indemnification obligations under this Agreement.

Section 12. Defense of Claims. Except as provided below, the Company will be
entitled to participate in the Proceeding, or to assume the defense thereof, at
its own expense, provided that Indemnitee provides signed, written consent to
such participation or assumption. If, however, (i) it is determined at any time
before or during the course of the Proceeding that the use of counsel chosen by
the Company to represent Indemnitee presents such counsel with an actual or
potential conflict, or (ii) it is determined at any time before or during the
course of the Proceeding that any such representation by such counsel is
precluded under the applicable standards of professional conduct then
prevailing, then Indemnitee shall be entitled to retain separate counsel (but
not more than one law firm plus, if applicable, local counsel) at the Company’s
expense. The Company shall not be entitled to assume the defense of any
Proceeding brought by or in the right of the Company. Indemnitee shall not enter
into any settlement in connection with a Proceeding without the Company’s prior
written consent, which will not be unreasonably withheld. The Company shall not
enter into any settlement in connection with a Proceeding in any manner that
would impose any Expenses, losses, liabilities, judgments, fines, or penalties
(whether civil or criminal) on the Indemnitee without the Indemnitee’s prior
written consent.

Section 13. Procedure Upon Request for Indemnification.

(a) To the extent that the provisions of Section 5 are inapplicable, upon the
written request by Indemnitee for indemnification pursuant to Section 11, or
upon written request by the Board acting pursuant to Section 10(b), a
determination, if such determination is required by applicable law or is
permitted by Section 10(b), with respect to Indemnitee’s entitlement thereto (a
“Standard of Conduct Determination”) shall be made as follows: (i) by
Independent Counsel in a written opinion to the Board if Indemnitee so requests
in such written request for indemnification pursuant to Section 11 or in
response to the Board’s request for a Standard of Conduct Determination, or
(ii) by the Company in accordance with applicable law if Indemnitee does not so
request such determination be made by Independent Counsel. In the case that such
determination is made by Independent Counsel, a copy of Independent Counsel’s
written opinion shall be delivered to Indemnitee and, if it is so determined
that Indemnitee is entitled to indemnification or the advancement of Expenses,
payment to Indemnitee shall be made within ten (10) days after such
determination. Indemnitee shall cooperate with the Independent Counsel or the
Company, as applicable, in making such Standard of Conduct Determination,
including providing to such counsel or the Company, upon reasonable advance
request, any documentation or information which is not privileged or otherwise
protected from disclosure and which is reasonably available to Indemnitee and
reasonably necessary to such determination. Any costs or expenses (including
attorneys’ fees and disbursements) incurred by Indemnitee in so cooperating with
the Independent Counsel or the Company shall be borne by the Company
(irrespective of the determination as to Indemnitee’s entitlement to
indemnification and advancement of Expenses) and the Company hereby indemnifies
and agrees to hold Indemnitee harmless therefrom.



--------------------------------------------------------------------------------

(b) In the event that Indemnitee exercises his or her right to have the
entitlement to indemnification determined by Independent Counsel pursuant to
clause (i) of Section 13(a), the Independent Counsel shall be selected by
Indemnitee and Indemnitee shall give written notice to the Company advising it
of the identity of the Independent Counsel so selected. The Company may, within
ten (10) days after written notice of such selection, deliver to Indemnitee a
written objection to such selection; provided, however, that such objection may
be asserted only on the ground that the Independent Counsel so selected does not
meet the requirements of “Independent Counsel” as defined in Section 2 of this
Agreement, and the objection shall set forth with particularity the factual
basis of such assertion. Absent a proper and timely objection, the person so
selected shall act as Independent Counsel. If such written objection is so made
and substantiated, the Independent Counsel so selected may not serve as
Independent Counsel unless and until such objection is withdrawn or a court has
determined that such objection is without merit. If, within twenty (20) days
after the later of (i) submission by Indemnitee of a written request for
indemnification and Independent Counsel pursuant to Sections 11 and 13(a)(i)
hereof, respectively, and (ii) the final disposition of the Proceeding,
including any appeal therein, no Independent Counsel shall have been selected
without objection, Indemnitee or the Company may petition the Delaware Court for
resolution of any objection which shall have been made by the Company to the
selection of Independent Counsel and/or for the appointment as Independent
Counsel of a person selected by the court or by such other person as the court
shall designate. The person with respect to whom all objections are so resolved
or the person so appointed shall act as Independent Counsel under Section 13(a)
hereof. Upon the due commencement of any judicial proceeding or arbitration
pursuant to Section 15(a) of this Agreement, Independent Counsel shall be
discharged and relieved of any further responsibility in such capacity (subject
to the applicable standards of professional conduct then prevailing). The
Company agrees to pay the reasonable fees and expenses of the Independent
Counsel referred to above against any and all expenses, claims, liabilities and
damages arising out of or relating to this Agreement or its engagement pursuant
hereto.

Section 14. Presumptions and Effect of Certain Proceedings.

(a) In making a determination with respect to entitlement to indemnification
hereunder, it shall be presumed that Indemnitee is entitled to indemnification
under this Agreement if Indemnitee has submitted a request for indemnification
in accordance with Section 11 of this Agreement, and the Company shall have the
burden of proof to overcome that presumption in connection with the making of
any determination contrary to that presumption by clear and convincing evidence.
Neither (i) the failure of the Company or of Independent Counsel to have made a
determination prior to the commencement of any action pursuant to this Agreement
that indemnification is proper in the circumstances because Indemnitee has met
the applicable standard of conduct, nor (ii) an actual determination by the
Company or by Independent Counsel that Indemnitee has not met such applicable
standard of conduct, shall be a defense to the action or create a presumption
that Indemnitee has not met the applicable standard of conduct.



--------------------------------------------------------------------------------

(b) The termination of any Proceeding or of any claim, issue or matter therein,
by judgment, order, settlement or conviction, or upon a plea of guilty, nolo
contendere or its equivalent, shall not (except as otherwise expressly provided
in this Agreement) of itself adversely affect the right of Indemnitee to
indemnification or create a presumption that Indemnitee did not meet any
applicable standard of conduct.

(c) The knowledge and/or actions, or failure to act, of any other director,
officer, agent or employee of the Company or any Enterprise shall not be imputed
to Indemnitee for purposes of determining the right to indemnification under
this Agreement.

Section 15. Remedies of Indemnitee.

(a) Subject to Section 15(f), in the event that (i) a determination is made
pursuant to Section 13 of this Agreement that Indemnitee is not entitled to
indemnification or advancement of Expenses under this Agreement,
(ii) advancement of Expenses is not timely made pursuant to Section 10 of this
Agreement, (iii) no determination of entitlement to indemnification shall have
been made pursuant to Section 13(a) of this Agreement within sixty (60) days
after receipt by the Company of the request for indemnification that does not
include a request for Independent Counsel, (iv) no determination of entitlement
to indemnification shall have been made pursuant to Section 13(a) of this
Agreement after receipt by the Company of the request for indemnification that
includes a request for Independent Counsel within sixty (60) days after the
later of (A) submission by Indemnitee of such written request for
indemnification and Independent Counsel pursuant to Sections 11 and 13(a)(i)
hereof, (B) submission by Indemnitee of written notice to the Company advising
it of the identity of the Independent Counsel selected pursuant to Section 11(b)
hereof, and (C) the Delaware Court’s resolution of any objection which shall
have been made by the Company to the selection of Independent Counsel and/or
appointment of Independent Counsel, if the case may be, (v) payment of
indemnification is not made pursuant to Section 5 or 6 or the last sentence of
Section 13(a) of this Agreement within ten (10) days after receipt by the
Company of a written request therefor, or (vi) payment of indemnification
pursuant to Section 3, 4 or 8 of this Agreement is not made within ten (10) days
after a determination has been made that Indemnitee is entitled to
indemnification, Indemnitee shall be entitled to an adjudication by the Delaware
Court to such indemnification or advancement. Alternatively, Indemnitee, at his
or her option, may seek an award in arbitration to be conducted by a single
arbitrator pursuant to the Commercial Arbitration Rules of the American
Arbitration Association. Indemnitee shall commence such proceeding seeking an
adjudication or an award in arbitration within 180 days following the date on
which Indemnitee first has the right to commence such proceeding pursuant to
this Section 15(a); provided, however, that the foregoing time limitation shall
not apply in respect of a proceeding brought by Indemnitee to enforce his or her
rights under Section 5 of this Agreement. The Company shall not oppose
Indemnitee’s right to seek any such adjudication or award in arbitration.



--------------------------------------------------------------------------------

(b) In the event that a determination shall have been made pursuant to
Section 13(a) of this Agreement that Indemnitee is not entitled to
indemnification or advancement of Expenses, any judicial proceeding or
arbitration commenced pursuant to this Section 15 shall be conducted in all
respects as a de novo trial, or arbitration, on the merits and Indemnitee shall
not be prejudiced by reason of that adverse determination. In any judicial
proceeding or arbitration commenced pursuant to this Section 15, the Company
shall have the burden of proving Indemnitee is not entitled to indemnification
or advancement, as the case may be.

(c) If a determination shall have been made pursuant to Section 13(a) of this
Agreement that Indemnitee is entitled to indemnification, the Company shall be
bound by such determination in any judicial proceeding or arbitration commenced
pursuant to this Section 15, absent (i) a misstatement by Indemnitee of a
material fact, or an omission of a material fact necessary to make Indemnitee’s
statement not materially misleading, in connection with the request for
indemnification, or (ii) a prohibition of such indemnification under applicable
law.

(d) The Company shall be precluded from asserting in any judicial proceeding or
arbitration commenced pursuant to this Section 15 that the procedures and
presumptions of this Agreement are not valid, binding and enforceable and shall
stipulate in any such court or before any such arbitrator that the Company is
bound by all the provisions of this Agreement.

(e) The Company shall indemnify Indemnitee against any and all Enforcement
Expenses and, if requested by Indemnitee, shall (within ten (10) days after
receipt by the Company of a written request therefor) advance, to the extent not
prohibited by law or limited by Section 10(b), such Enforcement Expenses to
Indemnitee, which are incurred by Indemnitee in connection with any action
brought by Indemnitee for indemnification or advancement from the Company under
this Agreement or under any directors and officers liability insurance policies
maintained by the Company, regardless of whether Indemnitee ultimately is
determined to be entitled to such indemnification, advancement or insurance
recovery, as the case may be, in the suit for which indemnification or
advancement is being sought.

(f) Notwithstanding anything in this Agreement to the contrary and except as may
be permitted under Section 10(b), no determination as to entitlement to
indemnification under this Agreement shall be required to be made prior to the
final disposition of the Proceeding, including any appeal therein.

Section 16. Non-exclusivity. The rights of indemnification and to receive
advancement as provided by this Agreement shall not be deemed exclusive of any
other rights to which Indemnitee may at any time be entitled under applicable
law, the Charter, the Bylaws, any agreement, a vote of stockholders or a
resolution of directors, or otherwise. No amendment, alteration or repeal of
this Agreement or of any provision hereof shall limit or restrict any right of
Indemnitee under this Agreement in respect of any action taken or omitted by
such Indemnitee in his or her Corporate Status prior to such amendment,
alteration or repeal. To the extent that a change in Delaware law,



--------------------------------------------------------------------------------

whether by statute or judicial decision, permits greater indemnification or
advancement than would be afforded currently under the Charter, Bylaws and this
Agreement, it is the intent of the parties hereto that Indemnitee shall enjoy by
this Agreement the greater benefits so afforded by such change. No right or
remedy herein conferred is intended to be exclusive of any other right or
remedy, and every other right and remedy shall be cumulative and in addition to
every other right and remedy given hereunder or now or hereafter existing at law
or in equity or otherwise. The assertion or employment of any right or remedy
hereunder, or otherwise, shall not prevent the concurrent assertion or
employment of any other right or remedy.

Section 17. Liability Insurance and Funding. The Company shall, from time to
time (and no less than annually), make the good faith determination whether or
not it is practicable for the Company to obtain and maintain a policy or
policies of insurance with a reputable insurance company providing the
Indemnitee with coverage for losses from wrongful acts. For so long as
Indemnitee shall remain a director or officer of the Company and with respect to
any such prior service, in all policies of directors and officers liability
insurance, Indemnitee shall be named as an insured in such a manner as to
provide Indemnitee the same rights and benefits as are afforded to the most
favorably insured of the Company’s officers and directors. Notwithstanding the
foregoing, the Company shall have no obligation to obtain or maintain such
insurance if the Company determines in good faith that such insurance is not
reasonably available, if the premium costs for such insurance are
disproportionate to the amount of coverage provided, or if the coverage provided
by such insurance is limited by exclusions so as to provide an insufficient
benefit. In the event of such a determination, the Company shall promptly notify
Indemnitee of any determination not to provide such coverage. If, at the time of
the receipt of a notice of a claim pursuant to the terms hereof, the Company has
directors and officers liability insurance in effect, the Company shall give
prompt notice of the commencement of such proceeding to the insurers in
accordance with the procedures set forth in the respective policies. The Company
shall also, while any claim for indemnification or advancement of Expenses is
pending hereunder, provide to Indemnitee: (i) copies of all potentially
applicable directors and officers liability insurance policies, (ii) a copy of
such notice delivered to the applicable insurers, and (iii) copies of all
subsequent correspondence between the Company and such insurers regarding the
proceeding, in each case substantially concurrently with the deliver or receipt
thereof by the Company. The Company shall thereafter take all necessary or
desirable action to cause such insurers to pay, on behalf of Indemnitee, all
amounts payable as a result of such proceeding in accordance with the terms of
such policies.

Section 18. Subrogation.

(a) In the event of any payment under this Agreement, the Company shall be
subrogated to the extent of such payment to all of the rights of recovery of
Indemnitee, who shall execute all papers required and take all action necessary
to secure such rights, including execution of such documents as are necessary to
enable the Company to bring suit to enforce such rights. The Company hereby
acknowledges that Indemnitee may have certain rights to indemnification,
advancement of expenses and/or insurance provided by certain third parties and
their affiliates (collectively, the “Third-



--------------------------------------------------------------------------------

Party Indemnitors”). The Company hereby agrees (i) that it is the indemnitor of
first resort (i.e., its obligations to Indemnitee are primary and any obligation
of the Third-Party Indemnitors to advance expenses or to provide indemnification
for the same expenses or liabilities incurred by Indemnitee are secondary),
(ii) that it shall be required to advance the full amount of expenses incurred
by Indemnitee and shall be liable for the full amount of all Expenses,
judgments, penalties, fines and amounts paid in settlement to the extent legally
permitted and as required by the terms of this Agreement and the Charter or
Bylaws of the Company (or any other agreement between the Company and
Indemnitee), without regard to any rights Indemnitee may have against the
Third-Party Indemnitors, and, (iii) that it irrevocably waives, relinquishes and
releases the Third-Party Indemnitors from any and all claims against the
Third-Party Indemnitors for contribution, subrogation or any other recovery of
any kind in respect thereof. The Company further agrees that no advancement or
payment by the Third-Party Indemnitors on behalf of Indemnitee with respect to
any claim for which Indemnitee has sought indemnification from the Company shall
affect the foregoing and the Third-Party Indemnitors shall have a right of
contribution and/or be subrogated to the extent of such advancement or payment
to all of the rights of recovery of Indemnitee against the Company. The Company
and Indemnitee agree that the Third-Party Indemnitors are express third-party
beneficiaries of the terms of this Section 18(a).

(b) The Company’s obligation to provide indemnification or advancement hereunder
to Indemnitee who is or was serving at the request of the Company as a director,
officer, employee, agent or trustee of any other Enterprise shall be reduced by
any amount Indemnitee has actually received as indemnification or advancement
from such other Enterprise.

Section 19. Continuation of Indemnification. All agreements and obligations of
the Company contained herein shall continue during the period that the
Indemnitee is a director or officer of the Company (or of any other Enterprise
which Indemnitee is or was serving at the request of the Company) and shall
continue thereafter so long as the Indemnitee shall be subject to any possible
Proceeding (including any rights of appeal thereto) and through any proceeding
commenced by the Indemnitee to enforce or interpret his or her rights under this
Agreement.

Section 20. Successors and Binding Agreement.

(a) The Company shall require and cause any successor (whether direct or
indirect by purchase, merger, consolidation or otherwise) to all, substantially
all or a substantial part, of the business and/or assets of the Company, by
written agreement in form and substance reasonably satisfactory to Indemnitee,
expressly to assume and agree to perform this Agreement in the same manner and
to the same extent that the Company would be required to perform if no such
succession had taken place. This Agreement shall be binding upon and inure to
the benefit of the Company and its successors and assigns, including without
limitation any person acquiring directly or indirectly all or substantially all
of the business or assets of the Company whether by purchase, merger,
consolidation, reorganization or otherwise (and such successors will thereafter
be deemed the “Company” for purposes of this Agreement), but shall not otherwise
be assignable or



--------------------------------------------------------------------------------

delegable by the Company. For the avoidance of doubt, any assignment of this
Agreement (by operation of law or otherwise) in connection with the acquisition
of all or substantially all of the business or assets of the Company (whether
such acquisition is by purchase, merger, consolidation, reorganization or
otherwise), shall not require the consent of the Indemnitee, provided that the
successor or acquiring entity, as applicable, expressly assumes the Company’s
obligations hereunder.

(b) This Agreement shall inure to the benefit of and be enforceable by
Indemnitee and his or her personal or legal representatives, heirs, executors
and administrators, distributees, legatees, and other successors.

(c) This Agreement is personal in nature and neither of the parties hereto
shall, without the consent of the other, assign or delegate this Agreement or
any rights or obligations hereunder except as expressly provided in these
Sections 20(a) and 20(b). Without limiting the generality or effect of the
foregoing, Indemnitee’s right to receive payments hereunder shall not be
assignable, whether by pledge, creation of a security interest or otherwise,
other than by a transfer by the Indemnitee’s will or by the laws of descent and
distribution, and, in the event of any attempted assignment or transfer contrary
to this Section 20(c), the Company shall have no liability to pay any amount so
attempted to be assigned or transferred.

Section 21. Severability. If any provision or provisions of this Agreement shall
be held to be invalid, illegal or unenforceable for any reason whatsoever:
(a) the validity, legality and enforceability of the remaining provisions of
this Agreement (including without limitation, each portion of any section of
this Agreement containing any such provision held to be invalid, illegal or
unenforceable, that is not itself invalid, illegal or unenforceable) shall not
in any way be affected or impaired thereby and shall remain enforceable to the
fullest extent permitted by law; (b) such provision or provisions shall be
deemed reformed to the extent necessary to conform to applicable law and to give
the maximum effect to the intent of the parties hereto; and (c) to the fullest
extent possible, the provisions of this Agreement (including, without
limitation, each portion of any section of this Agreement containing any such
provision held to be invalid, illegal or unenforceable, that is not itself
invalid, illegal or unenforceable) shall be construed so as to give effect to
the intent manifested thereby.

Section 22. Enforcement.

(a) The Company expressly confirms and agrees that it has entered into this
Agreement and assumed the obligations imposed on it hereby in order to induce
Indemnitee to serve as a director or officer of the Company, and the Company
acknowledges that Indemnitee is relying upon this Agreement in serving the
Company in such capacity.

(b) This Agreement constitutes the entire agreement between the parties hereto
with respect to the subject matter hereof and supersedes all prior agreements
and understandings, oral, written and implied, between the parties hereto with
respect to the subject matter hereof, provided, however, that this Agreement is
a



--------------------------------------------------------------------------------

supplement to and in furtherance of the Charter, the Bylaws and applicable law,
and shall not be deemed a substitute therefor, nor to diminish or abrogate any
rights of Indemnitee thereunder.

Section 23. Modification and Waiver. No supplement, modification or amendment,
or waiver of any provision, of this Agreement shall be binding unless executed
in writing by the parties thereto. No waiver of any of the provisions of this
Agreement shall be deemed or shall constitute a waiver of any other provisions
of this Agreement nor shall any waiver constitute a continuing waiver.

Section 24. Notice by Indemnitee. Indemnitee agrees promptly to notify the
Company in writing upon being served with any summons, citation, subpoena,
complaint, indictment, information or other document relating to any Proceeding
or matter which may be subject to indemnification or advancement as provided
hereunder. The failure of Indemnitee to so notify the Company shall not relieve
the Company of any obligation which it may have to Indemnitee under this
Agreement or otherwise unless, and only to the extent that, the Company did not
otherwise learn of the Proceeding and such failure results in forfeiture by the
Company of substantial defenses, rights or insurance coverage.

Section 25. Notices. All notices, requests, demands and other communications
under this Agreement shall be in writing and shall be deemed to have been duly
given if (a) delivered by hand and receipted for by the party to whom said
notice or other communication shall have been directed, (b) mailed by certified
or registered mail with postage prepaid, on the third business day after the
date on which it is so mailed, or (c) mailed by reputable overnight courier and
receipted for by the party to whom said notice or other communication shall have
been directed:

(a) If to Indemnitee, at such address as Indemnitee shall provide to the
Company.

(b) If to the Company to:

 Avanir Pharmaceuticals, Inc.

 30 Enterprise, Suite 400

 Aliso Viejo, California 92656

 Attn: Corporate Secretary

or to any other address as may have been furnished to Indemnitee by the Company.

Section 26. Contribution. To the fullest extent permissible under applicable
law, if the indemnification provided for in this Agreement is unavailable to
Indemnitee for any reason whatsoever, the Company, in lieu of indemnifying
Indemnitee, shall contribute to the amount incurred by Indemnitee, whether for
judgments, fines, penalties, excise taxes, amounts paid or to be paid in
settlement and/or for Expenses, in connection with any Proceeding in such
proportion as is deemed fair and reasonable in light of all of the circumstances
in order to reflect (i) the relative benefits received by the Company and
Indemnitee in connection with the event(s) and/or transaction(s) giving rise to
such Proceeding; and/or (ii) the relative fault of the Company (and its
directors, officers, employees and agents) and Indemnitee in connection with
such event(s) and/or



--------------------------------------------------------------------------------

transactions. The relative fault of the Company (and its directors, officers,
employees and agents) and Indemnitee shall be determined by reference to, among
other things, the degree to which their actions were motivated by intent to gain
personal profit or advantage, the degree to which their liability is primary or
secondary, and the degree to which their conduct is active or passive.

Section 27. Applicable Law and Consent to Jurisdiction. This Agreement and the
legal relations among the parties shall be governed by, and construed and
enforced in accordance with, the laws of the State of Delaware, without regard
to its conflict of laws rules. Except with respect to any arbitration commenced
by Indemnitee pursuant to Section 15(a) of this Agreement, the Company and
Indemnitee hereby irrevocably and unconditionally (i) agree that any action or
proceeding arising out of or in connection with this Agreement shall be brought
only in the Chancery Court of the State of Delaware, and not in any other state
or federal court in the United States of America or any court in any other
country, (ii) consent to submit to the exclusive jurisdiction of the Chancery
Court of the State of Delaware for purposes of any action or proceeding arising
out of or in connection with this Agreement, (iii) consent to service of process
at the address set forth in Section 25 of this Agreement with the same legal
force and validity as if served upon such party personally within the State of
Delaware, (iv) waive any objection to the laying of venue of any such action or
proceeding in the Delaware Court, and (v) waive, and agree not to plead or to
make, any claim that any such action or proceeding brought in the Delaware Court
has been brought in an improper or inconvenient forum.

Section 28. Injunctive Relief. The Company and Indemnitee agree herein that a
monetary remedy for breach of this Agreement, at some later date, may be
inadequate, impracticable and difficult of proof, and further agree that such
breach may cause Indemnitee and the Company irreparable harm. Accordingly, the
parties hereto agree that the parties may enforce this Agreement by seeking
injunctive relief and/or specific performance hereof, without any necessity of
showing actual damage or irreparable harm and that by seeking injunctive relief
and/or specific performance, they shall not be precluded from seeking or
obtaining any other relief to which they may be entitled. The Company and
Indemnitee further agree that they shall be entitled to such specific
performance and injunctive relief, including temporary restraining orders,
preliminary injunctions and permanent injunctions, without the necessity of
posting bonds or other undertaking in connection therewith. The Company and
Indemnitee acknowledge that in the absence of a waiver, a bond or undertaking
may be required by the Delaware Court, and they hereby waive any such
requirement of such a bond or undertaking.

Section 29. Certain Interpretive Matters. No provision of this Agreement shall
be interpreted in favor of, or against, either of the parties hereto by reason
of the extent to which any such party or its counsel participated in the
drafting thereof or by reason of the extent to which any such provision is
inconsistent with any prior draft hereof or thereof.

Section 30. Identical Counterparts. This Agreement may be executed in one or
more counterparts, each of which shall for all purposes be deemed to be an
original but all of which together shall constitute one and the same Agreement.
Only one such counterpart signed by the party against whom enforceability is
sought needs to be produced to evidence the existence of this Agreement.



--------------------------------------------------------------------------------

Section 31. Miscellaneous. The headings of the paragraphs of this Agreement are
inserted for convenience only and shall not be deemed to constitute part of this
Agreement or to affect the construction thereof.

*        *        *



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be signed as of
the day and year first above written.

 

AVANIR Pharmaceuticals, Inc. By:  

 

        Keith A. Katkin         President & Chief Executive Officer INDEMNITEE

 

                <Name>